Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Estate of Lowell Emery Vereen, Deceased                Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No. 40,808-
No. 06-12-00121-CV                                     CCL). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley
                                                       participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED MARCH 6, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk